                                                                             JS-6


1
2
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,              No. 17-CV-04444-DSF (PLAx)
11
                 Plaintiff,
12                                          CONSENT JUDGMENT OF FORFEITURE
                      v.
13
                                            [This Consent Judgment is case-
     REAL PROPERTY LOCATED IN NEW
14   YORK, NEW YORK,                        dispositive]

15
                 Defendant.
16
17
18        I.     INTRODUCTION
19        1.     Plaintiff United States of America (“United States” or “the
20   government”) and Cricklewood One Madison LLC (“Claimant”)
21   (collectively, the “Parties”), have made a stipulated request for the
22   entry of this Consent Judgment (the “Stipulation”), which is
23   dispositive of this action.
24        2.     Similar (and related) stipulations were filed by the
25   government and respective claimants in the following related actions
26   (collectively, the “Other Actions”):
27        1. United States v. Real Property Located in London, United
28             Kingdom Titled in the Name of Red Mountain Global Ltd., No
1              19-cv-01326-DSF-PLA (C.D. Cal.). The claimant in this action
2              is Red Mountain Global Ltd.
3         2. United States v. All Funds and Assets, Including Securities
4              and Investments, on Deposit in Falcon Private Bank Limited
5              Account Numbers ‘6001 and ‘1001, No 20-cv-05914-DSF-PLA (C.D.
6              Cal.). The claimant in this action is River Dee International
7              SA.
8         3.     Nothing in the Stipulation or this Consent Judgment is
9    intended to be or should be interpreted as an admission of fault,
10   wrongdoing, liability, or guilt on the part of the Claimant or
11   “Jasmine” Loo Ai Swan (“Loo”), nor shall this Consent Judgment or the
12   Parties’ underlying Stipulation be admissible against Ms. Loo, the
13   Claimant, or any of the claimants in the Other Actions in any
14   proceeding as evidence of any of the allegations set out in the
15   operative complaints in this case or the Other Actions.      The U.S.
16   Attorney’s Office for the Central District of California and the
17   United States Department of Justice, Criminal Division, shall be
18   bound by the terms of this Consent Judgment and the doctrines of res
19   judicata and collateral estoppel.       The entry of this Consent Judgment
20   shall resolve all of the government’s civil, criminal, and
21   administrative asset forfeiture actions or proceedings relating to
22   the defendant asset (“Defendant Asset”) in this and the Other
23   Actions.    Nothing in the Stipulation or this Consent Judgment
24   constitutes a waiver or release by the government of criminal claims,
25   except for the asset forfeiture claims related to the Defendant
26   Asset.
27        4.     This action was commenced on June 15, 2017 against the
28   Defendant Asset.



                                             2
1         II.    FINDINGS
2         The Court, having considered the Stipulation of the Parties, and
3    good cause appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
4                                   Jurisdiction
5         5.     For purposes of this Consent Judgment, this Court has
6    jurisdiction over the Parties and this action.    The government gave
7    notice of the action as required by Rule G of the Supplemental Rules
8    for Admiralty and Maritime Claims and Asset Forfeiture Actions, and
9    the Local Rules of this Court.    Claimant filed a timely claim for the
10   Defendant Asset.    No other claims were filed, and the time for filing
11   claims has expired.     Entry of this Consent Judgment will resolve all
12   claims of Claimant and potential claimants with respect to the
13   Defendant Asset and is dispositive of this action.    If assumed to be
14   true, the allegations set out in the operative complaint are
15   sufficient to establish a basis for forfeiture of the Defendant
16   Asset.     However, nothing contained in this Consent Judgment or the
17   underlying Stipulation is intended or should be interpreted to
18   constitute an admission of fault, guilt, liability and/or any form of
19   wrongdoing by Claimant.    Notwithstanding any other provision of the
20   Stipulation or this Consent Judgment, the forfeiture of the Defendant
21   Asset does not constitute a fine, penalty, or punitive damages.     All
22   potential claimants to the Defendant Asset, other than Claimant, are
23   deemed to have admitted the allegations of the Complaint for purposes
24   of this action only.
25                                      Terms
26        6.     Upon entry of this Consent Judgment, all right, title and
27   interest of Claimant and any potential claimant in and to the
28   Defendant Asset, including all appurtenances, improvements, and



                                          3
1    attachments thereon, as well as all leases, rents, and profits
2    derived therefrom, shall be forfeited to the United States, and no
3    other right, title, or interest shall exist therein, unless otherwise
4    provided in this Consent Judgment. Prior to entry of this Consent
5    Judgment, Claimant agrees to apply any rent proceeds and operating
6    account sums (“Monetary Proceeds”) associated with the Defendant
7    Asset toward outstanding property taxes, insurance, operating
8    expenses, common charges, and property management fees on the
9    Defendant Asset.    Should there be any residual Monetary Proceeds
10   after full satisfaction of the taxes and liability described in this
11   paragraph, such residual Monetary Proceeds shall be paid –- and
12   deemed forfeited -- to the government; such payment shall be made no
13   later than 30 days after the sale of the Defendant Asset.    For the
14   avoidance of doubt, Claimant shall not be liable for the payment of
15   any taxes and other liabilities on the Defendant Asset that exceed
16   the Monetary Proceeds.
17        7.     The government shall dispose of the Defendant Asset
18   according to law.    The proceeds of any sale of the Defendant Asset
19   shall be distributed as follows:
20        a. First, payment of any outstanding real property taxes,
21             insurance, operating expenses, common charges, and property
22             management fees on the Defendant Asset;
23        b. Second, payment of all costs of escrow and sale, including
24             real estate sales commissions, closing attorney fees, and any
25             applicable fees or expenses associated with, triggered by, or
26             necessary for the title transfer or sale of the Defendant
27             Asset, and any reasonable credits against the sale price
28             requested by the buyer(s) and agreed to by the Parties;



                                          4
1         c. Third, payment to any secured lienholders, whose security
2              interests were recorded prior to the filing of the
3              government’s forfeiture complaint on the Defendant Asset.
4         d. Fourth, to the extent funds remain (the “net proceeds”), such
5              net proceeds shall be forfeited to the United States of
6              America subject to the terms of this Consent Judgment
7              including the payment of the Released Funds.
8         8.     It is the present intention of the Parties that the
9    Defendant Asset and the defendant assets in the Other Actions (or the
10   net proceeds of their disposition) shall, if appropriate and
11   authorized by law, be used for the benefit of the people of Malaysia,
12   consistent with the government’s prior practice in related cases.
13   The forfeiture of the Defendant Asset and the defendant assets in the
14   Other Actions cannot be applied to satisfy any liability owed by
15   Claimant not identified in this Consent Judgment.
16                                 Released Funds
17        9.     The government shall release the total sum of USD
18   $200,000.00, without interest (the “Released Funds”), as described
19   below.
20        10.    The Released Funds shall be paid to one or more account(s)
21   as directed by Sher Tremonte LLP (“Sher Tremonte”), who shall provide
22   all information required to facilitate the payment, including
23   personal identification information required by federal law or
24   regulation, and complete all required documents.    The payment of the
25
     Released Funds shall be made to Sher Tremonte no later than 30 days
26
     after the sale of the Defendant Asset or the defendant asset in
27
     United States v. Real Property Located in London, United Kingdom
28
     Titled in the Name of Red Mountain Global Ltd., No 19-cv-01326-DSF-


                                          5
1    PLA (C.D. Cal.), whichever occurs later.    The Released Funds shall
2    be drawn from a portion of the net sale proceeds received by the
3    United States Marshals Service in connection with the sale of the
4    Defendant Asset in this action or the defendant asset in United
5    States v. Real Property Located in London, United Kingdom Titled in
6
     the Name of Red Mountain Global Ltd., No 19-cv-01326-DSF-PLA (C.D.
7
     Cal.).
8
          11.   The government shall not now or in the future institute any
9
     action against Sher Tremonte, or seek the seizure, freezing, return,
10
     forfeiture, or restraint of any kind of any of the Released Funds, or
11
     any interest earned on the Released Funds, for any acts or omissions
12
     relating to the Released Funds preceding the date of its receipt of
13
     the Released Funds.
14
                                   Other Terms
15
          12.   Claimant shall not contest or assist any other individual
16
     or entity in contesting the forfeiture -- administrative, civil
17
     judicial or criminal judicial -- of the Defendant Asset.
18
          13.   The government may request production of documents and/or
19
     information relating to the Defendant Asset for purposes of
20
     management and liquidation, and the Claimant shall make good faith
21
     efforts to produce any such documents and/or information in its
22
     possession, or otherwise request that third parties in possession of
23
     such documents and/or information make them readily available for the
24
     government’s receipt.
25
          14.   Should any dispute arise about the interpretation of or
26
     compliance with the terms of the Stipulation or this Consent
27
     Judgment, the Parties shall attempt in good faith to resolve any such
28
     disputes. However, should the Parties be unable to resolve a dispute,



                                        6
1    either Party may move the Court to resolve the dispute and to impose
2    any remedy this Court deems necessary to enforce the terms of this
3    Consent Judgment.
4         15.   Except as otherwise provided in this Consent Judgment, each
5    of the Parties shall bear its own fees and costs in connection with
6    the seizure, retention, and forfeiture of the Defendant Asset.
7
8         IT IS SO ORDERED.
9
10   DATED: June 30, 2021
                                    HON. DALE S. FISCHER
11                                  UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                        7
